Citation Nr: 1638581	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, R.G.



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 2005, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability, finding new and material evidence had not been submitted.

2.  Evidence received since the October 2005 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a right shoulder disability.



CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issue of entitlement to service connection for a right shoulder disability is deferred pending additional development consistent with the VCAA.

By way of background, an April 1977 rating decision initially denied service connection for a right shoulder disability.  In July 2005, the Veteran filed another claim for service connection, which was denied in October 2005.  The Veteran did not appeal the decision and it became final.

Thereafter, the Veteran filed a claim for service connection for a right shoulder disability in May 2010.  In a June 2012 rating decision, the RO denied the claim based on a lack of evidence of in-service event, disease or injury.  The RO considered the Veteran's statements, STRs, private treatment records and a VA examination.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R.	  § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 	 	 § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 	 38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 	 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record at the time of the October 2005 rating decision included only STRs.  The RO found that although STRs showed an in-service injury and treatment for a right shoulder disability, the evidence did not a show a current disability.

The evidence received since the time of the October 2005 rating decision became final includes VA treatment records, the Veteran's statements, to include his testimony at the June 2016 Travel Board hearing, and medical treatment records that show a history of right shoulder bursitis and a diagnosis of osteoarthritis of the right shoulder in 1993.  The Board finds that the evidence received since the October 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

For the purposes of reopening claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence relates to the occurrence of an in-service right shoulder injury, and current diagnoses of bursitis and osteoarthritis of the right shoulder.  This evidence is directly new and material to the issue of entitlement to a right shoulder disability.  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a right shoulder disability.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a right shoulder disability is granted.


REMAND

Prior to analyzing the merits of the service connection for a right shoulder disability claim on appeal, further development is necessary.  In this regard, a VA examination is necessary to determine the etiology of the right shoulder disability, as there is evidence of current disability and in-service treatment for a right shoulder injury.

The Veteran contends that his current right shoulder disability is related to his active service, to include his 1974 in-service right shoulder injury.  He underwent a VA examination in June 2011 and a negative medical opinion was provided.  The clinician opined that the Veteran's right shoulder disability was less likely as not related to his in-service injury.  He reasoned that the Veteran's one-time treatment in service and the single post service injection in May 2010 failed to show a chronic condition.  This opinion is inadequate because the clinician failed to address the multiple STR entries of treatment of his right shoulder in September and October 1974, and post service treatment in July 1993.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Therefore, an adequate VA medical opinion must be obtained.

Additionally, during the June 2016 hearing, the Veteran and his wife testified that the Veteran underwent arthroplasty of his right shoulder in 2012.  See the June 2016 hearing transcript.  The Veteran reported that he submitted medical records pertaining to this surgery; however, the record does not contain evidence of this surgery.  Upon remand, the Veteran should be provided another opportunity to identify any relevant private treatment records pertaining to the claim on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain any updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.

3.  Upon completion of directives #1 and #2, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed right shoulder disability.  The claims folder, including a copy of this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.  The examiner must acknowledge receipt and review of these materials in any report generated.

Although a complete review of the record is imperative, attention is called to the following:

a) The STRs that show that the Veteran injured his right shoulder in service.  Right shoulder treatment is noted on September 4, 1974, September 27, 1974, September 30, 1974 and October 3, 1974.

b)  The March 1972 entrance Report of Medical History that shows that the Veteran noted a previous right shoulder injury; there was however no indication of disability upon entry into service.  The Veteran is presumed to have been in sound condition as to his shoulder upon entry into service. 

c)  The July 1993 medical treatment record that shows that the Veteran has bursitis of the right shoulder and limited range of motion.  The Veteran was placed on limited duty for two weeks.

With this evidence/facts in mind, the examiner should provide an opinion regarding the following:

The examiner should state whether it is at least as likely as not the disability had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service, to include in-service injury.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and chronic nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  Then, readjudicate the claim of entitlement to service connection for a right shoulder disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


